Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
the “mode input element”, in Claims 1, 5, 8-9, 16 and 20, and 
The “wake up sensing unit”, “skincare configuration unit”, and “short hair cutting unit” of Claim 5.
With regard to the term “mode input element”, in claims 1, 5, 8-9, 16 and 20:
first, the term “element” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “mode input”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “mode input” preceding the generic placeholder describes the function, not the structure, of the mode input element.
With regard to the term “skincare configuration unit”, in claims 1, 5, 8-9, 16 and 20:
first, the term “unit” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “skincare configuration”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “skincare configuration” preceding the generic placeholder describes the function, not the structure, of the skincare configuration unit.
With regard to the term “short hair cutting unit”, in claims 1, 5, 8-9, 16 and 20:
first, the term “element” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “short hair cutting”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “short hair cutting” preceding the generic placeholder describes the function, not the structure, of the short hair cutting unit.
With regard to the term “wake up sensing unit”, in claims 1, 5, 8-9, 16 and 20:
first, the term “unit” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “wake up sensing”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “wake up sensing” preceding the generic placeholder describes the function, not the structure, of the wake up sensing unit.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner notes that the Claim limitations of Claims 1, 9 and 18, reading a “drive unit”, “cutter element”, “display device” are not being treated under 35 USC 112(f) even though the limitation uses a generic placeholder that is coupled with functional language, because the claim recites sufficient structure to perform the recited function.
Drawings
The amendment to the drawings filed 6/10/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The placement of the parts “5” and “30” in the drawings at the locations on the specified locations on the apparatus.  In MPEP 608/04(a) it is noted that “Matter not present on the filing date of the application in the specification, claims, or drawings that is added after the application filing is usually new matter. See MPEP §§ 2163.06 and 2163.07”.  In other words, every aspect of the changes to the drawings must be supported in the original specification.  The placement of the parts 5 and 30 on the apparatus was not disclosed nor even mentioned in the original specification as filed, nor were they described in co-pending application 2018/0085953.  
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6, are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20120233866, Kammer, in view of USPGPUB 20100191404, Ishikawa, et al., herein referred to as Ishikawa, USPN 7385719, Ohno, and USPN 5317134, Edamura and further in view of USPGPUB 20170258217, Zachar. 
Regarding Claim 1,  Kammer discloses an electric shaver, fig 1, 101, comprising at least one cutter unit, fig 2, parts 142 and 140, a drive unit (“drive assembly” par 0019) for driving said at least one cutter unit (par 0019) and a display device for displaying shaver different sets of shaver information (graphical output 166 which displays either a selected hair cut length [par 0023] or a selected speed of the trimmer, [par 0025]), wherein said drive unit, when active, is operable in more than one operation mode (par 0025, different speed settings), wherein a mode input element (touchscreen 160) is provided (i) for switching the drive unit into different operation modes when said drive unit is active (par. 0025; where it is noted that the touchscreen allows a user to adjust a speed of the reciprocating blade), and (iii) to switch the display device into different display modes for displaying shaver information when said drive unit is active, each of the display modes corresponding to a different set of shaver information (par 0025 where it is noted that the touchscreen 160 may be used to adjust the shaving speed, which is then displayed on touchscreen 166 [par 0025], and see par 0022, where it is noted that the touchscreen 160 may be used to adjust the cut-length set, which is then displayed on touchscreen 166 [par 0022]).
Regarding Claim 5, Kammer further teaches said mode input element is configured to be responsive to a signal received from an external control device (finger/stylus, per par. 0022).
Regarding Claim 6, Kammer further teaches said operation modes of the drive units include a higher speed mode in which said cutter unit is driven at a higher speed (per par. 0025).
Kammer lacks the shaver apparatus characterized in that said display device is configured to be operable in an automatic switching the mode in which different sets of information are displayed one after the other under control of a timer, and the mode input element (ii) for activating said automatic switching mode when said drive unit is inactive (per Claim 1).
As evidenced by the Ishikawa, Ohno, and Edamua references, each of which is pertinent to the problem of displaying information on a screen, it is widely known in various fields to have a display device configured to be operable in an automatic switching the mode in which different sets of information are displayed one after the other under control of a timer.  Ishikawa discloses a display system, albeit for a work vehicle, and discloses a solution for displaying various types of information, similar to the information displayed in Kammer, in a display (display 49, see par 0118, fig 6), on the same display screen, and discloses that it is beneficial to have the information displayed one after the other under control of a timer (timer 44A, control unit 44,see paras 0118 and 0119).  Ohno discloses a display device for a printer apparatus characterized in that said display device is configured to be operable in an automatic switching the mode in which different sets of information are displayed one after the other under control of a timer (See claim 5 of Ohno), and Edamura discloses a display apparatus for a microwave apparatus, characterized in that said display device is configured to be operable in an automatic switching the mode in which different sets of information are displayed one after the other under control of a timer, col. 18 lines 1-25.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display functionality of Kammer’s razor by including a timer controlled information switching control system in order to display different sets of information on the same screen in timed intervals to allow a user to see numerous relevant data points, and since it is known to include this automatic switching functionality in various fields and is thus widely known to be used in various areas of technology.  
Zachar discloses that in an analogous handheld electrical driven assembly which involves the shared pertinent problem of displaying digital information to an end user it is known to have a timing circuitry communicate with the display assembly thereof to receive a signal that the motor is off (which timing circuitry is a mode input element because it is equivalent to a toggle switch [structure of element disclosed in the present specification] in that it switches the display device into different display modes), and thus switch the display to activate an automatic switching mode when said drive unit is inactive (par 0144-0145), green and red display mode, par 0144. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kammer by having the mode input element be configured for activating the automatic switching mode thereof when the drive unit is inactive in order to display relevant sets of information relevant to a user when a motor of the device is inactive as taught by Zachar in order to display different sets of information on the same screen in timed intervals to allow a user to see numerous relevant data points on a single screen, which provides an easy way to see relevant data.  

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kammer in view of Ishikawa, Frodjh, Zachar, Horner and USPGPUB 20170232624, King.
Regarding Claim 7 and 17, Kammer as modified discloses all the limitations of Claim 1 as discussed above. 
Kammer as modified lacks said different display modes include at least one of the following: - a charge information mode in which the charging status of an accumulator is displayed,  a shaving time and/or shaving runs information mode in which the shaving time and/or the number of shaving runs performed since a last cleaning run is displayed, a cleaning information mode in which a cleaning status of the shaver is displayed, or - a cutter unit wear information mode in which wear of the cutter unit is displayed (claim 7) and the different sets of information including at least one of the following: a cleaning status of the shaver, or a wear of the cutter unit (claim 17). 
King discloses a shaver with a display 32 which includes (per claim 7) different sets of information to be displayed by the display thereof including a cutter unit wear information mode in which wear of the cutter unit is displayed (par 0040) and per claim 17, the different sets of information including a wear of the cutter unit (par. 0040) in order to help a user anticipate the end life of a razor (per par. 0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kammer by including said different display modes include at least one of the following: - a charge information mode in which the charging status of an accumulator is displayed,  a shaving time and/or shaving runs information mode in which the shaving time and/or the number of shaving runs performed since a last cleaning run is displayed, a cleaning information mode in which a cleaning status of the shaver is displayed, or - a cutter unit wear information mode in which wear of the cutter unit is displayed (claim 7) and the different sets of information including at least one of the following: a cleaning status of the shaver, or a wear of the cutter unit (claim 17) in order to help a user anticipate the end life of a razor as taught in King.

Claims 16 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kammer in view of Zachar.
Regarding Claim 16, Kammer as modified discloses a method for controlling an electric shaver and a display device connected thereto, said shaver comprising at least one cutter unit 140/142 and a drive unit (”drive assembly” par 0019) for driving said at least one cutter unit (par 0019), wherein said drive unit, when active, is operable in more than one operation mode (speed modes par 0025), wherein a mode input element (160, 170) is provided for switching the drive unit into different operation modes (par 0025), the method comprising: 
displaying different sets of shaver information on said display device when said drive unit is active (par. 0022 [displaying cut length information] and par. 0025 [speed data]).
Regarding claim 20, Kammer as modified discloses/shows an electric shaver, comprising at least one cutter unit, parts 140/142, a drive unit for driving said at least one cutter unit (“drive assembly” par 0019) and a display device for displaying different sets of shaver information (display screen 166 which can display either cut length information, per par 0022 or shave speed data, par 0025), wherein said drive unit, when active, is operable in more than one Page 6 of 16Appl. No. 15/714,945 Docket No. CM-4851QAmdt. dated December 17, 2021Reply to Office Action mailed on September 20. 2021operation mode (par 0025, different speed settings), wherein a mode input element (touch screen 160) is provided for switching the drive unit into different operation modes (par 0025) wherein said mode input element comprises at lease one push button (par 0024 where it is noted that “the touch screen 160 may generate one or more graphical icons to indicate the locations on the touchscreen to respectively lock and unlock the touchscreen”)  the mode input element functions to cause the display to display shaver information and when the status of the drive unit is ON, the mode input element functions to switch the drive unit into the different operation modes (par. 0022-0026).
Kammer as modified lacks, per claim 16, displaying one of the sets of shaver information when said mode input element is manually activated and the electric shaver is off; and automatically switching the display device into different display modes by a timer when the shaver is off and the drive unit is inactive to display a plurality of different sets of the shaver information one after the other; wherein the automatic switching of the display device into different display modes is activated when the shaver is switched off and the drive unit transitions from being active to being inactive, and per claim 20, Kammer as modified lacks the display device is configured to be operable in an automatic switching mode in which ones of the sets of the different sets of information are displayed one after the other under control of a timer when the electric shaver is switched off, Kammer also lacks the push button configured to change its functionality depending from an ON/OFF status of the drive unit, and wherein when the status of the drive unit is OFF.
Zachar discloses a hand-held toothbrush assembly with display analogous to the handheld shaver with a display of Kammer that in a tooth brush assembly it is known to have the display assembly thereof display one of the sets of toothbrush information (red and green display modes), when a mode input element (sensor) is manually activated and the drive unit is inactive (par 0144-0145); and automatically switching the display device into different display modes by a timer when the shaver is off and the drive unit is inactive to display a plurality of different sets of the shaver information one after the other (par 0144-0145, since the red and green modes are controlled by a “timing circuitry”, per par 0145); wherein the automatic switching of the display device into different display modes is activated when the shaver is switched off and the drive unit transitions from being active to being inactive (par 0145). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kammer by displaying shaver information when said mode input element is activated and the electric shaver is off; and automatically switching the display device into different display modes by a timer when the shaver is off and the drive unit is inactive to display a plurality of sets of shaver information one after the other; wherein the automatic switching of the display device into different display modes is activated when the shaver is switched off and the drive unit transitions from being active to being inactive in order to display relevant sets of information relevant to a user when a motor of the device is inactive as taught in Zachar.
Zachar also discloses a hand-held toothbrush assembly with display analogous to the handheld shaver with a display of Kammer that in a tooth brush assembly it is known to have the display assembly thereof be operable in an automatic switching mode in which different sets of information are displayed one after the other under control of a timer (par 0145) and automatically switching the display device into different display modes by a timer when the shaver is off and the drive unit is inactive to display a plurality of sets of shaver information one after the other (par 0144-0145, since the red and green modes are controlled by a “timing circuitry”, per par 0145); wherein the automatic switching of the display device into different display modes is activated when the shaver is switched off and the drive unit transitions from being active to being inactive (par 0145) and to have the display assembly thereof receive a signal that the motor is off (which signal as best understood is a mode input element), and thus the mode input element (best understood at the on/off switch, see 112 rejection per the on/off button mode input element) switches the display to activate an automatic switching mode when said drive unit is inactive (par 0144-0145), green and red display mode, and finally Horner discloses that in a display system for a sonar device a user controlled display system in par 0166 allows for a signal that receives information that a motor is off (mode input element) to  switch the display mode of said display when a motor is detected as being inactive (par 0166). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kammer by be operable in an automatic switching mode in which different sets of information are displayed one after the other under control of a timer; wherein the automatic switching of the display device into different display modes is activated when the shaver is switched off; and the push button configured to change its functionality depending from an ON/OFF status of the drive unit, and wherein when the status of the drive unit is OFF, in order to display relevant sets of information relevant to a user when a motor of the device is inactive as taught in Zachar.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kammer in view of Zachar and King.
Regarding Claim 19, Kammer as modified discloses all the limitations of Claim 16 as discussed above. 
Kammer lacks the different sets of information including at least one of the following: a cleaning status of the shaver, or a wear of the cutter unit (claim 19). 
King discloses a shaver with a display 32 which includes (per claim 7) different sets of information to be displayed by the display thereof including a cutter unit wear information mode in which wear of the cutter unit is displayed (par 0040) and per claim 17, the different sets of information including a wear of the cutter unit (par. 0040) in order to help a user anticipate the end life of a razor (per par. 0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kammer by including the different sets of information including at least one of the following: a cleaning status of the shaver, or a wear of the cutter unit in order to help a user anticipate the end life of a razor as taught in King.
Response to Arguments
Applicant’s arguments, see remarks, filed 6/10/22, with respect to the drawing objections have been fully considered and are persuasive.  The previous claims were objected to for not showing the following subject matter which was claimed: a drive unit 5, a configuration, a detector 30, a beard trimmer 34, a skin treatment unit 32, a smartphone 40 and a shaver charging and/or cleaning station 42.  Applicant has added these elements to the drawings, and has shown where there is support for these elements in the specification.  The previous claims were objected to for not showing the following subject matter which of claim 5: an external control device, a smartphone, a shaver charging and/or cleaning station, a power ON/OFF button, and a shaver and skincare configuration detection unit.  Applicant notes that an ON/OFF switch 17 is illustrated in the previous figures.  Upon further review this was found in previously filed fig 1, rendering this objection moot. The Office Action further alleged that the limitations "a skin treatment unit" and "a beard trimmer," set out in claim 6, were not shown in the drawings.  Applicant’s amendments to the drawings, now show these features, and there is support for these elements in the specification rendering the objections moot.
With regard to the previously filed specification objections, applicant’s amendments to the abstract have rendered these objections moot.
Applicant’s arguments, see remarks, filed 6/10/22, with respect to the Claim construction under 35 USC 112(f) have been fully considered and are persuasive.  Applicant argues that when there is a sufficient structural modifier for the generic placeholder for the term “means” 112(f) is not invoked.   This argument is only partially persuasive. Not ever limitation interpreted under 112(f) includes sufficient structure. For example, a ‘mode input’ is not a structure. See the updated list of features interpreted under 112(f) above.
Applicant’s arguments, see remarks, filed 6/10/22, with respect to the 35 USC 112(a) and (b)  rejections have been fully considered and are persuasive.  Examiner previously rejected the limitation of claim 20 which delimits the functionality depending from an on/off status of the display device, as not having enough support in the specification under 112(a).  Applicant has pointed to a passage in the specification which provides sufficient support for the limitation. 
Examiner’s amendments to the specification, in accordance with Examiner’s comments in the previous action have rendered the previously filed 35 USC 112(b) rejections moot.   
Applicant’s arguments, see remarks, filed 6/10/22, with respect to the 35 USC 103 rejections have been fully considered and are not persuasive.  Applicant argues with respect to the prior art rejections that, the combination of Kammer with the teachings of Ohno, Ishikawa, and Zachar fails to disclose the claimed invention because 
“The up and down arrows 160c and 160d and locking control 170 do not comprise a same ‘mode input element.’”.  Applicant further notes that: “Paragraph [0025] of Kammer teaches ‘the touchscreen 160 may generate graphical inputs, such as icons in the form of up and down arrows 160b, 160c, respectively, or other symbols, in addition to the left and right arrows for controlling the hair cut-length setting.’ The Office Action alleges on page 14 that locking control 170 "selectively lock[s] and unlock[s] the display, i.e., changing the display mode." However, the up and down arrows 160c, 160d and the locking control 170 are separate mode input elements. Hence, Kammer does not teach "a mode input element (i) for switching the drive unit into different operation modes when said drive unit is active, ***, and (iii) to switch the display device into different display modes when said drive unit is active, each of the display modes corresponding to a different set of the shaver information.”  

Examiner disagrees.  The parts 160c, 160d, are each different selectively displayed icons which may be displayed on the mode input 160 element of Kammer.  The touch screen of Kammer is a single element even if it has several icons thereon which may be selectively displayed thereon.  The action has been clarified above to note that the mode input element is a single element 160.   As noted above, the mode input element is used to switch between different sets of shaver information to be displayed on screen 66 (par 0022 & 0025) and for switching the drive unit into different operation modes (par 0024).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724


/EVAN H MACFARLANE/Examiner, Art Unit 3724